DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mohn (5,280,766) alone.
As concerns claim 1, Mohn shows an integrated function block (10), comprising: a single metallic block body (14), the single metallic block body comprising: a plurality of valve seats (15, 19); a block of hydraulic components (36; fluid passages) of a pumping system (22, 23); a plurality of channels (Fig. 1); a plurality of flanges (upper & lower flanges of block 14); and a plurality of connection fittings (connection fittings for attaching wing valves 16 & 20 to block 14), wherein the plurality of valve seats, the 
As concerns claim 2, Mohn shows complex geometry circuits with curves, slants and connections with other channels within the single metallic block body (Fig. 1).
As concerns claims 3 and 4, Mohn discloses the claimed invention except for wherein the block body is manufactured by a powder metallurgy process with hot isostatic pressing to obtain complex geometries having the lowest weight possible, and wherein the block body is manufactured by a powder metallurgy process combined with a melting process.  However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
As concerns claim 5, Mohn shows wherein the single metallic block body provides access to seat cavities of the plurality of valve seats through a top and side 
As concerns claims 7 and 8, Mohn discloses the claimed invention except for wherein the single metallic block body is made of a stainless steel material, a corrosion-resistant alloy, a nickel-chromium-molybdenum alloy for corrosive environments, or bimetallic combination, and wherein the single metallic block body is manufactured from carbon steel, low alloy steel or SS316.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a stainless steel material, a corrosion-resistant alloy, a nickel-chromium-molybdenum alloy, carbon steel, low alloy steel or SS316 for the single metallic block body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.  Thus, one of ordinary skill in art would have recognized that using a stainless steel material, a corrosion-resistant alloy, a nickel-chromium-molybdenum alloy, carbon steel, low alloy steel or SS316 for the single metallic block body would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Mohn to obtain the invention as specified in the claim.
As concerns claim 10, Mohn discloses the claimed invention except for at least one removable hydrocyclone coupled to the single metallic block body.  The examiner takes official notice that it is old and well known in the art to use a separator with a X-.
Response to Arguments
Applicant's arguments filed 02/2/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Mohn fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific examples of hydraulic components) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the pumping system is not claimed as being part of the single metallic block body, rather hydraulic components of a pumping system are recited as being integrally formed within the single metallic block body, which would include fluid passages in fluid communication with a pump hanger, a downhole conductor or power tubing and a pump unit of a pumping system.  Thus, one of ordinary skill in the art would have recognized that the block of Mohn would have been interpreted as having a block of hydraulic components of a pumping system based on the fact that the arm (36) is integrally formed within the X-mas tree (10) and 
In response to applicant's argument that Mohn fails to disclose a plurality of channels for transporting produced and separated fluids, and a plurality of flanges for choke connections and sensors, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The claim requires a plurality of channels and a plurality of flanges, wherein the plurality of channels, and the plurality of flanges are manufactured simultaneously and integrally formed within the single metallic block body, which are shown in Fig. 1 and described above in the rejection.  Therefore, Mohn meets the claim language.
In response to applicant’s argument that there is no evidence that at least one removable hydrocyclone coupled to the single metallic block body was known at the time of the invention, the examiner respectfully disagrees.  The examiner takes official notice that it is old and well known in the art to use a separator, such as a hydrocyclone, with a X-mas tree having a pump system, as shown by Ostergaard (7,520,989) and Appleford et al. (2004/0251030), which are provided as evidence.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a separator with the X-mas tree for the expected benefit of separating the production fluids from the well.  Thus, one of ordinary skill in the art would have recognized that using a separator with the X-mas tree of Mohn would .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679